Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 4

This AMENDMENT NO. 4, dated as of June 15, 2020 (this “Amendment”), is entered
into by and among ELDORADO RESORTS, INC., a Nevada corporation (the “Borrower”),
the Guarantors (as defined in the Credit Agreement described below) party
hereto, the Lenders (as defined below) party hereto and JPMORGAN CHASE BANK,
N.A. as administrative agent (in such capacity, the “Administrative Agent”)
under the Credit Agreement (as defined below), and effective as of the Effective
Date (as defined below). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
April 17, 2017, by and among EAGLE II ACQUISITION COMPANY LLC, a Delaware
limited liability company (which on the May 1, 2017 was succeeded by the
Borrower, to continue as the Borrower on and after May 1, 2017), each lender
from time to time party thereto (collectively, the “Lenders”) and the
Administrative Agent (as supplemented by the Borrower Joinder Agreement dated as
of May 1, 2017, entered into by and among the Borrower and the Administrative
Agent, and as amended by (i) the Amendment Agreement, dated as of August 15,
2017, between the Borrower and the Administrative Agent, (ii) the Amendment
Agreement No. 2, dated as of June 6, 2018, by and among the Borrower, the
Guarantors party thereto, the Administrative Agent, and the Lenders party
thereto, and (iii) the Incremental Joinder Agreement No. 1 and Amendment No. 3
to Credit Agreement, dated as of October 1, 2018, by and among the Borrower, the
Guarantors party thereto, the Administrative Agent, the Lenders party thereto
and the other parties party thereto, and as it may be amended, restated,
replaced, supplemented or otherwise modified and in effect immediately prior to
giving effect to the amendments contemplated by this Amendment, the “Existing
Credit Agreement” and, after giving effect to the amendments contemplated by
this Amendment, the “Credit Agreement”);

WHEREAS, the Borrower desires to make certain amendments to the Existing Credit
Agreement; and

WHEREAS, the Consenting Lenders (as defined below) (constituting the Required
Revolving Credit Lenders under the Existing Credit Agreement) and the
Administrative Agent agree to make such amendments to the Existing Credit
Agreement, subject to the conditions and on the terms set forth in this
Amendment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AMENDMENTS TO EXISTING CREDIT AGREEMENT

SECTION 1. Consent of Lenders.

(a) Each Lender under the Existing Credit Agreement that executes and delivers a
consent in substantially the form attached hereto as Annex I (a “Consent” and,
each such Lender, a “Consenting Lender”) hereby irrevocably agrees to the
amendments to the Existing Credit Agreement provided for herein, with respect to
all of such Consenting Lender’s Loans and Commitments.



--------------------------------------------------------------------------------

(b) Each Consent shall be subject to the terms and conditions of this Amendment
and shall be binding upon the Lender party thereto and any successor,
participant or assignee of such Lender and may not be revoked or terminated by
the Lender party thereto or any such successor, participant or assignee. Each
Person that executes and delivers a Consent and any permitted successor,
participant or assignee of such Lender shall be a party to this Amendment as if
such Person executed and delivered a counterpart hereof. Each Consent shall
constitute a part of this Amendment and each signature page thereto shall
constitute a signature page hereto.

SECTION 2. Effective Date Amendments. Effective upon the occurrence of the
Effective Date, the Existing Credit Agreement is hereby amended as follows:

(a) Section 9.14(a) of the Existing Credit Agreement is hereby amended and
restated as follows:

(a) Consolidated Total Leverage Ratio.

(i) Subject to clause (ii) below, with respect to Revolving Credit Loans only,
as of the last day of any Fiscal Quarter ending during the periods specified
below, permit the Consolidated Total Leverage Ratio to be greater than the
corresponding ratio set forth below:

 

Period

   Maximum
Consolidated Total
Leverage Ratio  

Closing Date through December 31, 2018

     6.50 to 1.00  

January 1, 2019 through December 31, 2019

     6.00 to 1.00  

March 31, 2020 and thereafter

     5.50 to 1.00  

(ii) Notwithstanding clause (i) above, (A) during the Covenant Relief Period,
the Borrower shall not be required to comply with clause (i) above and
(B) commencing with the Fiscal Quarter ending September 30, 2021, the Borrower
shall not permit the Consolidated Total Leverage Ratio as of the last day of any
Fiscal Quarter to exceed 6.00 to 1.00 (rather than 5.50 to 1.00); provided that
(1) for the avoidance of doubt, (I) if at any time during the Covenant Relief
Period, a default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any Covenant Relief Period Condition or (II) if
the Borrower shall fail to deliver the Officer’s Compliance Certificate in
respect of the Fiscal Quarter ending September 30, 2021 on or prior to the dates
required by this Agreement, then clause (A) of this clause (ii) shall be null
and void and shall be deemed to not have applied in respect of any Fiscal
Quarter ending during the Covenant Relief Period and (2) if the Covenant Relief
Period is terminated due to a termination in accordance with clauses (ii) or
(iii) of the definition thereof, then the maximum Consolidated Total Leverage
Ratio levels for each fiscal quarter after the Qualifying Quarter shall be those
as in effect and set forth in clause (i) above.

 

2



--------------------------------------------------------------------------------

(b) Section 9.14(b) of the Existing Credit Agreement is hereby amended and
restated as follows:

(b) Consolidated Interest Coverage Ratio.

(i) Subject to clause (ii) below, with respect to Revolving Credit Loans only,
as of the last day of any Fiscal Quarter ending during the periods specified
below, permit the Consolidated Interest Coverage Ratio to be less than the
corresponding ratio set forth below opposite such Fiscal Quarter period:

 

Period

   Minimum
Consolidated
Interest Coverage
Ratio  

Closing Date through December 31, 2018

     2.00 to 1.00  

March 31, 2019 through December 31, 2019

     2.50 to 1.00  

March 31, 2020 and thereafter

     2.75 to 1.00  

(ii) Notwithstanding clause (i) (A) above, during the Covenant Relief Period,
the Borrower shall not be required to comply with clause (i) above and
(B) commencing with the Fiscal Quarter ending September 30, 2021, the Borrower
shall not permit the Consolidated Interest Coverage Ratio as of the last day of
any Fiscal Quarter to be less than 2.50 to 1.00 (rather than 2.75 to 1.00);
provided that (1) for the avoidance of doubt, (I) if at any time during the
Covenant Relief Period, a default shall be made in the due observance or
performance by the Borrower or any Subsidiary of any Covenant Relief Period
Condition or (II) if the Borrower shall fail to deliver the Officer’s Compliance
Certificate in respect of the Fiscal Quarter ending September 30, 2021 on or
prior to the dates required by this Agreement, then clause (A) of this clause
(ii) shall be null and void and shall be deemed to not have applied in respect
of any Fiscal Quarter ending during the Covenant Relief Period and (2) if the
Covenant Relief Period is terminated in accordance with clauses (ii) or (iii) of
the definition thereof, then the minimum Consolidated Interest Coverage Ratio
levels for each fiscal quarter after the Qualifying Quarter shall be those as in
effect and set forth in clause (i) above.

(c) A new Section 9.14(d) is hereby added to the Existing Credit Agreement as
follows:

(d) Section 9.14 Defined Terms. As used in this Section 9.14, the following
terms shall have the following meanings:

(i) “Covenant Relief Period” means the period commencing on the Covenant Relief
Period Commencement Date and ending on the earliest of (i) the date on which the
Borrower delivers the Officer’s Compliance Certificate in respect of the Fiscal
Quarter ending September 30, 2021 to the Administrative Agent as required by
this Agreement, (ii) the date that the Administrative Agent receives a Covenant
Relief Period Termination Notice from the Borrower and (iii) the date upon which
the Borrower fails to satisfy the Covenant Relief Period Conditions. The date on
which the Covenant Relief Period ends is referred to as the “Covenant Relief
Period Termination Date”.

(ii) “Covenant Relief Period Commencement Date” means June 15, 2020.

 

3



--------------------------------------------------------------------------------

(iii) “Covenant Relief Period Conditions” means the Borrower complies with each
of the requirements listed on Schedule I to that certain Amendment No. 4, dated
as of June 15, 2020, among the Borrower, the Guarantors, the Lenders party
thereto and the Administrative Agent.

(iv) “Covenant Relief Period Termination Notice” means a certificate of a
Responsible Officer of the Borrower that is delivered to the Administrative
Agent (x) stating that the Borrower irrevocably elects to terminate the Covenant
Relief Period effective as of the date on which the Administrative Agent
receives such Covenant Relief Period Termination Notice and that commencing with
the first fiscal quarter ending after the Qualifying Quarter, the financial
covenants in Section 9.14 shall be governed by clauses (a)(i) and (b)(i) thereof
(instead of clauses (a)(ii) and (b)(ii) thereof) and (y) certifying that the
Borrower would have been in compliance with the financial covenants in Sections
9.14(a)(i) and (b)(i) as of the most recent Test Period if such financial
covenants had been applicable, and setting forth in reasonable detail the
computations necessary to determine such compliance.

(v) “Qualifying Quarter” means the last Fiscal Quarter of the most recent Test
Period ended prior to the termination of the Covenant Relief Period.

(d) A new Section 9.14(e) is hereby added to the Existing Credit Agreement as
follows:

(e) Notwithstanding anything to the contrary in the definition of “Consolidated
EBITDA”, solely for purposes of (A) any Covenant Relief Period Termination
Notice and (B) Sections 9.14(a)(i), (a)(ii), (b)(i) and (b)(ii), (i)
Consolidated EBITDA for the Test Period ending on the last day of the Qualifying
Quarter, shall be deemed to be Consolidated EBITDA for the Qualifying Quarter
multiplied by 4, (ii) Consolidated EBITDA for the Test Period ending on the last
day of the first Fiscal Quarter immediately following the Qualifying Quarter
shall be deemed to be Consolidated EBITDA for the Qualifying Quarter and the
immediately following Fiscal Quarter multiplied by 2 and (iii) Consolidated
EBITDA for the Test Period ending on the last day of the second Fiscal Quarter
following the Qualifying Quarter shall be deemed to be Consolidated EBITDA for
the Qualifying Quarter and the two Fiscal Quarters following the Qualifying
Quarter multiplied by 4/3.

SECTION 3. Amendments to Loan Documents. Each Consenting Lender, by executing a
Consent, consents to, and authorizes the Borrower, each Guarantor and the
Administrative Agent to enter into such amendments, restatements, amendment and
restatements, supplements and modifications to the exhibits and schedules to the
Credit Agreement as the Administrative Agent deems reasonably necessary or
desirable in connection with this Amendment and the transactions contemplated
hereby.

SECTION 4. Additional Amendments. In addition to Sections 2 and 3 of this
Article I, if the Required Lenders consent to this Amendment, then effective
upon the occurrence of the Effective Date, the Existing Credit Agreement is
hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

 

4



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(b) The definition of “Bail-In Action” is hereby amended by replacing “EEA
Resolution Authority” with “Resolution Authority” and replacing “EEA Financial
Institution” with “Affected Financial Institution”.

(c) The definition of “Bail-In Legislation” is hereby amended and restated in
its entirety as follows:

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

(d) The definition of “Write-Down and Conversion Powers” is hereby amended and
restated in its entirety as follows:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK

 

5



--------------------------------------------------------------------------------

Financial Institution or any contract or instrument under which that liability
arises, to convert all or part of that liability into shares, securities or
obligations of that person or any other person, to provide that any such
contract or instrument is to have effect as if a right had been exercised under
it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.

(e) A new Section 12.24 is hereby added to the Existing Credit Agreement as
follows:

SECTION 12.24 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an Affected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

(f) A new Section 12.25 is hereby added to the Existing Credit Agreement as
follows:

SECTION 12.25 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act

 

6



--------------------------------------------------------------------------------

(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 5. Agreement of Consenting Lenders. Pursuant to Section 12.2(k) of the
Existing Credit Agreement, the Consenting Lenders (comprising the Required
Revolving Credit Lenders) hereby agree that for purposes of determining
compliance with Section 6.3 of the Credit Agreement in connection with any
Extensions of Credit to be made under the Revolving Credit Facility during the
Covenant Relief Period, (a) the making of the representations and warranties set

 

7



--------------------------------------------------------------------------------

forth in Section 7.16 of the Credit Agreement shall not be a condition to any
such Extensions of Credit (and such representation shall not be made or deemed
to be made), (b) there shall be a condition to any such Extensions of Credit
that since April 24, 2016, no event has occurred or condition arisen that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as such term is modified by the immediately following clause
(c) herein) and (c) clause (a) of the definition of “Material Adverse Effect”
shall exclude all effects, events, occurrences, facts, conditions or changes
arising out of or resulting from or in connection with the COVID-19 pandemic.

ARTICLE II

REPRESENTATION AND WARRANTIES

To induce the Lenders to consent to this Amendment, each of the Borrower and the
other Credit Parties party hereto represents to the Administrative Agent and the
Lenders that, as of the Effective Date:

SECTION 1. Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, (b) has the power and authority to own its properties and to carry
on its business as now being and hereafter proposed to be conducted and (c) is
duly qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

SECTION 2. Compliance of Amendment with Laws, Etc. The execution, delivery and
performance by each Credit Party of this Amendment, in accordance with its terms
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office or
the United States Patent and Trademark Office and (iv) Mortgage filings with the
applicable county recording office or register of deeds.

 

8



--------------------------------------------------------------------------------

SECTION 3. Authorization; Enforceability. Each Credit Party has the right, power
and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms. The Amendment has been duly authorized by the duly
authorized officers of each Credit Party that is a party hereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party hereto, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

SECTION 4. No Default or Event of Default. No Default or Event of Default has
occurred and is continuing on the Effective Date or after giving effect to this
Amendment.

ARTICLE III

CONDITIONS TO THE EFFECTIVE DATE

This Amendment shall become effective on the date (the “Effective Date”) on
which each of the following conditions is satisfied or waived:

SECTION 1. The Administrative Agent shall have received (i) counterparts to this
Amendment, duly executed by the Borrower, the Guarantors, and the Administrative
Agent and (ii) Consents from Consenting Lenders constituting at least the
Required Revolving Credit Lenders.

SECTION 2. The Administrative Agent shall have received a certificate signed by
a Responsible Officer of the Borrower stating that no Default or Event of
Default shall have occurred and be continuing on the Effective Date or after
giving effect to this Amendment.

SECTION 3. The Administrative Agent shall have received reimbursement of
expenses required to be reimbursed or paid hereunder or under any other Loan
Document or otherwise agreed to in writing to be paid (including, without
limitation, the reasonable fees and expenses of Cahill Gordon & Reindel LLP).

ARTICLE IV

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 1. Reaffirmation. Each Credit Party hereby acknowledges its receipt of a
copy of this Amendment and its review of the terms and conditions hereof and
thereof and consents to the terms and conditions of this Amendment and the
transactions contemplated hereby. Each Guarantor hereby (a) affirms and confirms
its guarantees and other commitments under the Guaranty Agreement, and
(b) agrees that the Guaranty Agreement is in full force and effect and shall
accrue to the benefit of the Secured Parties to secure the Obligations. Each
Credit Party hereby (a) affirms and confirms its pledges, grants and other
commitments and the validity of the Liens under the Security Documents to which
it is a party, with all such Liens continuing in full force and effect after
giving effect to this Amendment and (b) agrees that each Security Document to
which it is a party is in full force and effect and shall accrue to the benefit
of the Secured Parties to secure the Obligations.

 

9



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

SECTION 1. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and the Administrative
Agent shall have received executed Consents from Lenders constituting the
Required Revolving Credit Lenders. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “execute”, “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Amendment and the transactions contemplated hereby (including without
limitation any Consent) shall be deemed to include electronic signatures and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it (it being understood and agreed that documents signed manually but
delivered in “.pdf” or “.tif” format (or other similar formats specified by
Administrative Agent) shall not constitute electronic signatures).

SECTION 2. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
12.5 and 12.6 of the Credit Agreement shall apply to this Amendment to the same
extent as if fully set forth herein.

SECTION 3. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 4. Effect of Amendment. This Amendment shall not constitute a novation
of the Credit Agreement or any of the Loan Documents. Except as expressly set
forth herein, (i) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document (for avoidance of doubt, in each case, as altered,
modified or amended as expressly set forth herein) is hereby ratified and
reaffirmed in all respects and shall continue in full force and effect.

 

10



--------------------------------------------------------------------------------

SECTION 5. Reference to and Effect on the Credit Agreement. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations of the Credit Parties under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as an amendment of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment of any provision of any of the Loan
Documents. This Amendment shall be a Loan Document.

SECTION 6. Costs and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel LLP) in accordance with the terms
of Section 12.3 of the Credit Agreement.

SECTION 7. Severability of Provisions. Any provision of this Amendment or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

ELDORADO RESORTS, INC., as the Borrower By:  

/s/ Bret Yunker

Name:   Bret Yunker Title:   Chief Financial Officer

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

AZTAR INDIANA GAMING COMPANY, LLC AZTAR RIVERBOAT HOLDING COMPANY, LLC BLACK
HAWK HOLDINGS, L.L.C. CATFISH QUEEN PARTNERSHIP IN COMMENDAM CCR NEWCO, LLC
CC-RENO LLC CCSC/BLACKHAWK, INC. CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C.
CIRCUS AND ELDORADO JOINT VENTURE, LLC COLUMBIA PROPERTIES TAHOE, LLC ELDORADO
CASINO SHREVEPORT JOINT VENTURE ELDORADO HOLDCO LLC ELDORADO LIMITED LIABILITY
COMPANY ELDORADO RESORTS LLC ELDORADO SHREVEPORT #1, LLC ELDORADO SHREVEPORT #2,
LLC ELGIN HOLDINGS I LLC ELGIN HOLDINGS II LLC ELGIN RIVERBOAT RESORT-RIVERBOAT
CASINO IC HOLDINGS COLORADO, INC. IOC - BLACK HAWK DISTRIBUTION COMPANY, LLC IOC
- BOONVILLE, INC. IOC - LULA, INC. IOC BLACK HAWK COUNTY, INC. IOC HOLDINGS,
L.L.C. IOC-CAPE GIRARDEAU LLC IOC-CARUTHERSVILLE, LLC IOC-KANSAS CITY, INC.
IOC-VICKSBURG, INC.

IOC-VICKSBURG, L.L.C., as the Guarantors

By:  

/s/ Bret Yunker

Name:

 

Bret Yunker

Title:

 

Chief Financial Officer

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

ISLE OF CAPRI BETTENDORF, L.C. ISLE OF CAPRI BLACK HAWK, L.L.C. ISLE OF CAPRI
CASINOS LLC LIGHTHOUSE POINT, LLC MB DEVELOPMENT, LLC MOUNTAINEER PARK, INC. MTR
GAMING GROUP, INC. NEW JAZZ ENTERPRISES, L.L.C. NEW TROPICANA HOLDINGS, INC. NEW
TROPICANA OPCO, INC. POMPANO PARK HOLDINGS, L.L.C. PPI DEVELOPMENT HOLDINGS LLC
PPI DEVELOPMENT LLC PPI, INC. PRESQUE ISLE DOWNS, INC. RAINBOW CASINO-VICKSBURG
PARTNERSHIP, L.P. SCIOTO DOWNS, INC. ST. CHARLES GAMING COMPANY, L.L.C. TEI
(ES), LLC TEI (ST. LOUIS RE), LLC TEI (STLH), LLC TEI MANAGEMENT SERVICES LLC
TEI R 7 INVESTMENT LLC TLH LLC TROPICANA ATLANTIC CITY CORP. TROPICANA
ENTERTAINMENT INC. TROPICANA LAUGHLIN, LLC TROPICANA ST. LOUIS LLC TROPICAN ST.
LOUIS RE LLC

TROPWORLD GAMES LLC, as the Guarantors

By:  

/s/ Bret Yunker

Name:

 

Bret Yunker

Title:

 

Chief Financial Officer

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

/s/ Brian Smolowitz

Name:

 

Brian Smolowitz

Title:

 

Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

SCHEDULE I

COVENANT RELIEF PERIOD CONDITIONS

During the Covenant Relief Period:

(a) The Borrower shall not permit the sum of (i) the sum of (x) unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries free and clear of
all Liens other than Permitted Liens, plus (y) cash and Cash Equivalents of the
Borrower and its Guarantors that are restricted in favor of the Obligations
(which may include cash and Cash Equivalents securing other Indebtedness secured
by a Lien on the Collateral), plus (ii) the amount by which the Revolving Credit
Commitment exceeds the Revolving Credit Outstandings (the “Borrower’s
Liquidity), at any time during the Covenant Relief Period to be less than
$200,000,000.

(b) The Borrower shall furnish to the Administrative Agent (which will promptly
furnish such certificate to the Revolving Credit Lenders), commencing with the
calendar month ending June 30, 2020 and ending with (i) the calendar month
ending September 30, 2021 or (ii) if the Covenant Relief Period terminates in
accordance with clauses (ii) or (iii) of the definition thereof prior to
September 30, 2021, the last calendar month ending before the Covenant Relief
Period Termination Date, a certificate of a Responsible Officer of the Borrower
(a “Minimum Liquidity Certificate”) setting forth in reasonable detail the
computations necessary (as determined in good faith by the Borrower) to
determine whether the Borrower and its Guarantors are in compliance with clause
(a) of this Schedule I as of the end of each such calendar month within ten
(10) Business Days after the last day of each such calendar month.

(c) The Borrower shall not incur, or permit any Guarantor to incur, Indebtedness
under Section 9.1(t) of the Credit Agreement in an aggregate principal amount in
excess of $20.0 million at any one time outstanding.

(d) No Credit Party shall incur, or permit any of its Subsidiaries to incur,
Indebtedness under Section 9.1(s) of the Credit Agreement.

(e) No Credit Party shall incur, or permit any of its Subsidiaries to incur,
Indebtedness under Section 9.1(w) of the Credit Agreement in an aggregate
principal amount at any one time outstanding in excess of the lesser of (i) the
aggregate amount of proceeds of Equity Issuances (including upon conversion or
exchange or a debt instrument into or for any Equity Interests (other than
Disqualified Equity Interests)) received by the Borrower from Equity Issuances
permitted under the Credit Agreement and made during the Covenant Relief Period
and (ii) $300,000,000.

(f) The Borrower shall not make, or permit any Guarantor to make, (i) Permitted
Acquisitions under Section 9.3(g) of the Credit Agreement or (ii) Investments
under Section 9.3(s) of the Credit Agreement.

(g) No Credit Party shall make, or permit any of its Subsidiaries to make,
Investments pursuant to Section 9.3(t) of the Credit Agreement.

(h) The Borrower shall not make any Restricted Payments pursuant to
Section 9.6(j) of the Credit Agreement.

 

Schedule I



--------------------------------------------------------------------------------

(i) The Borrower shall not make, and shall not permit any Guarantor to make, any
Restricted Payments pursuant to Section 9.6(k) of the Credit Agreement.

(j) The Borrower shall not make, and shall not permit any Guarantor to make, any
Restricted Payments pursuant to Section 9.6(i) of the Credit Agreement.

(k) The Borrower shall not make, and shall not permit any Guarantor to make, any
prepayments on, or redemptions for value of, any Subordinated Indebtedness,
unsecured Indebtedness or Indebtedness secured by Liens that are junior to those
securing the Obligations (“Subordinated Debt Prepayments”) pursuant to Sections
9.9(b)(iv), (v) or (vi) of the Credit Agreement.

 

 

Schedule I



--------------------------------------------------------------------------------

ANNEX I

CONSENT TO AMENDMENT NO. 4

CONSENT (this “Consent”) to Amendment No. 4 (the “Amendment”) to that certain
Credit Agreement, dated as of April 17, 2017, by and among EAGLE II ACQUISITION
COMPANY LLC, a Delaware limited liability company (which on the May 1, 2017 was
succeeded by the Eldorado Resorts, Inc., to continue as the Borrower on and
after May 1, 2017), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) (as supplemented by the Borrower Joinder Agreement dated as of May 1,
2017, entered into by and among the Borrower and the Administrative Agent, and
as amended by (i) the Amendment Agreement, dated as of August 15, 2017, between
the Borrower and the Administrative Agent, (ii) the Amendment Agreement No. 2,
dated as of June 6, 2018, by and among the Borrower, the Guarantors party
thereto, the Administrative Agent, and the Lenders party thereto, and (iii) the
Incremental Joinder Agreement No. 1 and Amendment No. 3 to Credit Agreement,
dated as of October 1, 2018, by and among the Borrower, the Guarantors party
thereto, the Administrative Agent, the Lenders party thereto and the other
parties party thereto, and as it may be further amended, restated, replaced,
supplemented or otherwise modified from time to time, including by the
Amendment, the “Credit Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement or the Amendment, as applicable.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

Amendment No. 4 Consenting Lenders (check one or both boxes as appropriate):

 

        ☐    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves and consents to each of the amendments set forth in the
Amendment with respect to all of its Loans and Commitments.         ☐    The
undersigned Term Loan Lender hereby irrevocably and unconditionally approves and
consents to each of the amendments set forth in the Amendment with respect to
all of its Loans and Commitments.

 

                                                                    
                               ,

as a Lender

 

By:

 

                      

Name:

Title:

 

[By:

 

 

Name:

Title:]1

[Signature Page to Lender Agreement]

 

1 

If a second signatory is necessary.